DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary Amendment was filed 04/07/2022 canceling claims 1-64 and adding claims 65-85.  Claims 65-85 are currently pending in the instant Application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “connection portion” and “connecting arrangement” in claims 71-73 wherein portion and arrangement are generic placeholders performing the functions of connecting and connection.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 72, 73, 80, 81 and 84 and claim 81 due to dependence from claim 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 recites “the connecting portion or connection arrangement” in lines 1-2.  Antecedent claim 71 recites each of a pair of joints to comprise a connection portion or connecting arrangement thus two units of the “connection portion or connecting arrangement”.  It is unclear whether the “connecting portion of connection arrangement” of claim 72 is intended to refer to a particular one of the antecedent units or both.  For the purposes of examination, it is assumed that claim 72 is intended to refer to “a connecting portion or connection arrangement” such as might be either antecedent connecting portion or connection arrangement.
Claim 73 recites “the connecting portion or connection arrangement” in lines 1-2.  Antecedent claim 71 recites each of a pair of joints to comprise a connection portion or connecting arrangement thus reciting two units of the “connection portion or connecting arrangement”.  It is unclear whether “the connecting portion of connection arrangement” of claim 73 is intended to refer to a particular one of the antecedent units or both.  For the purposes of examination, it is assumed that claim 73 is intended to refer to “a connecting portion or connection arrangement” such as might be either antecedent connecting portion or connection arrangement.
Claim 80 recites “the at least one passageway” in line 3.  Antecedent claim 79 recites each of a pair of joints to comprise at least one passageway thus a two units of the “at least one passageway”.  It is unclear whether the “at least one passageway” of claim 80 is intended to refer to a particular one of the antecedent units or both.  For the purposes of examination, it is assumed that claim 80 is intended to refer to either or both antecedent “at least one passageways”.
Claim 81 recites “the at least one passageway” in each of lines 5 and 8.  Antecedent claim 79 recites each of a pair of joints to comprise at least one passageway thus a two units of the “at least one passageway” and further antecedent claim 80 recites “the at least one passageway” unclearly as detailed above.  It is unclear whether the “at least one passageway” of claim 81 is intended to refer to a particular one of the antecedent units or all and whether, if not all passageways, the same as that of claim 80.  For the purposes of examination, it is assumed that claim 81 is intended to refer to any combination of the antecedent “at least one passageways” and not necessarily the same as that of claim 80.
Claim 84 recites “the headgear of claim 65 further comprising one or more pairs of flexible joints”.  It is unclear whether the “one or more pairs of joints” of claim 84 are intended to include the pair of joints of claim 65, line 3 thus effectively to be the pair of joints of claim 65 and alternately a further pair or pairs of joints.  Alternately it is unclear whether the “one or more pairs of joints” of claim 84 are intended to be further pairs of joints comprised by the headgear in addition to that of claim 65.  For the purposes of examination, it is assumed that the “one or more pairs of joints” of claim 84 are intended to be one or more additional pairs of joints comprised by the headgear in addition to that of claim 65 thus that claim 65 is intended to effectively recite “the headgear of claim 65 further comprising one or more additional pairs of flexible joints”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65-79 and 82-84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tracey Lyn Rinaldi, US 7,735,490.
Regarding claim 65, Rinaldi discloses a headgear (The nasal cannula apparatus of Figure 1, as per Column 5, lines 15-26 apart from supply tube 10 and nasal insufflating member 55, the apparatus being for maintaining 55 in communication with the airways and for positioning on a user’s head as per Column 5, lines 36-40 thus a headgear) for a patient interface (55)  comprising: at least one headgear member (the assembly of 15, 20 and 25 as per Column 5, lines 15-25, together a headgear member) and a pair of flexible joints (the assembly of 30a and 35 and the assembly of 30c and 40 as per Column 5, lines 54-58, each assembly a joint between 15 and 20 and 30b,d,  flexible as per Columns 5, lines 59-67 and joint relative to the downstream portions 30b and 30d) formed from a soft flexible material (supple, flexible PVC as per Column 5, lines 59-67, relatively soft compared to that having increased rigidity of Column 6, lines 17-21) that is adapted to connect the at least one headgear member to the patient interface (30a, 30c 35 and 40 being interposed between 15/20 and 30b/30d/55 fluidically and mechanically as depicted)  or an adjacent headgear member (the joint having 30a being adapted to couple 20 to adjacent headgear member 50 via 30b and the joint having 30c being adapted to couple 15 to adjacent headgear member 45 via 30d, 45 and 50 as shown in Figure 1, 50 and 45 being headgear members by way of maintaining interface 55 relative to a head of a patient), or any combination thereof, each of the pair of flexible joints configured to allow free relative movement (35 and 40, flexible as per Columns 5, lines 59-67 30a and 30c adjustment members as per Column 6, lines 4-9) with at least two degrees of freedom (vertically and horizontal movement either by flexing of 40 and 35 of deformation of 30a and 30c as per Column 6, lines 22-26) between the at least one headgear member and the patient interface (being disposed ebtween the headgear members and 55) or the adjacent headgear member, or any combination thereof.
Regarding claim 66 the pair of flexible joints are configured to elongate (either by longitudinal deformation of the bellows 30a and 30c from a shorter to longer configuration or by way of at the joint of 30a and 35 and the joint of 30c and 40, the joints being telescopic as depicted in the embodiment of Figure 2c, achieved by flexible interference fit as per Column 6, lines 27-39 thus capable or elongation ad the joint by urging apart in a direction of decoupling) allow free relative movement (either by deformation at 30a and 30c or decoupling of 30c and 40 and of 30a and 35) between the at least one headgear member  and the patient interface (being interposed between 15/20 and 55 thus allowing movement between 15/20 and 55 including entirely decoupled movement as when the joints are decoupled) or the adjacent headgear member, or any combination thereof.
Regarding claim 67, each of the pair of flexible joints comprises a hinge (35 and 40 being relatively flexible with respect to 30a-d as per Column 5, line 59-67 of Column 6, lines 17-21 thus a flexure bearing between 30a and 30b and between 30c and 30d thus each a hinge).
Regarding claim 68 each of the pair of flexible joints are configured to bend or fold laterally to a longitudinal axis of an end portion of the at least one headgear member (as depicted in Figure 2a, as when coupled to 15 and 20 as shown in Figure 2c by relative movement between 75 and 80 as per Column 6, lines 10-16).
Regarding claim 69, the pair of flexible joints comprise a unitary member (30a, formed of PVC as per Column 6, lines 22-26, unitary as depicted in Figures 2c and 2d).
Regarding claim 70, each of the pair of flexible joints is an elastomeric member or a hollow tubular member (elastomeric by way of 35 and 40 as per Column 5, lines 58-67 and tubular as recited thus hollow and tubular), or any combination thereof.
Regarding claim 71, each of the pair of flexible joints or the at least one headgear member comprises a connecting portion (as shown in Figure 2c, the portion of 35 configured to receive nozzle 75 
Regarding claim 72, the connecting portion or connection arrangement is configured (each connecting portion being sized to receive and couple with 75 thus connecting to 15/20 by way of 30c/30a) to provide for a pivotal connection (providing the connection between 15/20 and 30d/b, pivotable by way of deformation of 30a/c as shown in Figure 2a, as per Column 6, lines 4-9, this connection being provided in part by 15/20 coupling to intervening portions 30c/a).
Regarding claim 73, the connecting portion or connection arrangement (that of each of 35 and 40) comprises a recess or aperture configured (the portion of 30 receiving 75 in Figure 2c, and the similar portion of 40, each a recess) to receive a projection or boss (nozzle 75, a projection relative to further portions of 30a and 30c).
Regarding claim 74, the at least one headgear member is integral with the pair of flexible joints (as when 15 and 20 are attached to 30c and 30a by adhesive as per Column 6, lines 27-39 thus forming a permanent, solid assembly with the flexible joints).
Regarding claim 75, the pair of flexible joints elastically deform under use conditions (as when 15 and 20 are attached to 30c and 30a by compression or the resilient material of 35 and 40 thus resulting in elastic deformation).
Regarding claim 76, the pair of flexible joints are configured to allow for rotation  (being formed of flexible, supple PVC as per Column 5, lines 59-67 thus configured to allow rotation by torsional elastic deformation in the same manner as the instant flexile joints as recited in instant Paragraph 313) of the at least one headgear member relative to the adjacent headgear member (120 rotating relative to 50 and 15 rotating relative to 45) about a longitudinal axis (that of 20 as shown by the dashed line in the marked version of Figure 1 of Rinaldi below and the equivalent longitudinal axis of 15) of an end portion 



    PNG
    media_image1.png
    371
    385
    media_image1.png
    Greyscale

Regarding claim 77, the at least one headgear member is moveably attached to each of the pair of flexible joints (20 and 15 directly joining 30a and 30b as shown in Figure 1) such that the at least one headgear member can move relative to the adjacent headgear member (relative to member 45, as when 30a and 30b are deformed in a longitudinal direction while at least partly in line with the longitudinal axis of 20 as depicted in Figure 2c) along a longitudinal axis of the at least one headgear member (the central, longitudinal axis of 20 such as would eb horizontal in Figure 2c).
Regarding claim 78, the at least one headgear member is telescopically attached to each of the pair of flexible joints (as shown in Figure 2a, 20 being sleeved over nozzle 80 of the joint having 30a, 15 being similarly sleeved over 80 of 30c, as per Column 6, lines 27-36).
Regarding claim 79, each of the pair of flexible joints comprises at least one passageway (alternately, in the embodiment of Figure 2d, as per Column 6, lines 46-56 wherein 80 is a passage of 30a receiving 20) configured to allow for the passage of the at least one headgear member (as when 80 is fit over 20 as recited).
Regarding claim 82, the at least one headgear member is releasably attachable (via effective interference fit between tubular forms as per Column 6, lines 27-39, that of 15 and 20 being flexible releasable by urging away from 80) with the adjacent headgear member (releasable from coupling to 45 by way of 30 a and 30c) and the pair of flexible joints (releasable from coupling to  30a and 30c), or any combination thereof.
Regarding claim 83, an end of the at least one headgear member (the patient-distal end of 15 and 20, proximal to 10) extends beyond at least one of the pair of flexible joints (extending in a rearward direction, from 30a and 30c toward 10).
Regarding claim 84 said headgear is disclosed further comprising one or more pairs of flexible joints (Figure 1, 30d and 30b, each a flexible joint thus a further pair of flexible joints relative to the joints comprising 30a and 30c, flexible as per Column 6, lines 22-27), and wherein each of the one or more pairs of flexible joints engages a respective side of the user's head in use (being disposed on the sagittal left  and right, lateral to the nose as depicted in Figure 1, engaged by being worn on the head).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 80 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Rinaldi as applied to claim 79 above, and further in view of Heath C. Nichols, US 2006/0278232. 
Regarding claim 80, Rinaldi does not disclose the at least one headgear member comprises at least one stop to limit movement of the at least one headgear member relative to each of the pair of flexible joints or the at least one passageway, or any combination thereof.
Nichols teaches, in a nasal cannula headgear assembly  (10 in Figure 1 as per Paragraph 24) connections of headgear members to include joints (sleeve member 90 of each of adjustors 24 and 26  in Figure 3 as per Paragraph 33) wherein headgear members (88 in Nichols, analogous to the ends of 20 of Rinaldi inserted in 80 in Figure 2d of Rinaldi by way of being cannula tubing segments inserted in an adjustor for fluid and mechanical coupling) comprise at least one stop  (Figure 3, 94 as per Paragraph 33, each of 94 a stop by way of engaging recesses 106) to limit movement of the at least one headgear member (movement of 88 relative to 90 in obtaining a proper fit as recited in Nichols)  relative to each of a pair of joints  (24 and 26 in).
Nichols is analogous by way of being from the field of adjustable nasal cannulae.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify Rinaldi to include, in the headgear thereof having the embodiment of couplings between 30a and 30b and 20 and 15 as shown in Figure 2d, the adjustors of Nichols, effectively substituting the coupling y way of stops and recesses of Nichols for the interference fit of Column 6, lines 46-57 of Rinaldi.  Particularly it would have been obvious to modify Rinaldi to apply the stops of Nichols to 20 and 15 of Rinaldi wherein inserted in 80 in Rinaldi and to modify 80 to comprise a sleeve having recesses to receive said stops, thus resulting in the at least one headgear member comprises at least one stop to limit movement of the at least one headgear member relative to each of the pair of flexible joints or the at least one passageway, or any combination thereof.  It would have been obvious 
Regarding claim 81, wherein the at least one stop (94 of Nichols as applied to each of 15 and 20 in Rinaldi) comprises a first stop (the right unit of 04 in Figure 3 of Nichols in the modified Rinaldi) and a second stop (the left unit of 94 of Nichols), or any combination thereof, wherein the first stop is configured to provide for a first limit of movement (as shown in the configuration of Figure 3 of Nichols, when engaged to the right-most unit of 106 as per Paragraph 33 of Nichols, an effective maximum elongation) of the at least one headgear member relative to each of the pair of flexible joints (as when disposed in the region of 80 in the modified Rinaldi) or the at least one passageway, or any combination thereof, and wherein the second stop is configured to provide for a second limit of movement (when engaged to the right-most unit of 106 thus resulting in an effective minimum elongation) of the at least one headgear member relative to each of the pair of flexible joints (as when disposed in the region of 80 in the modified Rinaldi) or the at least one passageway, or any combination thereof.

14.	Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Rinaldi as applied to claim 79 above, and further in view of James I. Farr, US 3,802,431.  Rinaldi does not disclose that the at least one headgear member is formed from a stiff resilient material, wherein the modulus of elasticity of the stiff resilient material is greater than the modulus of elasticity of the soft flexible material.
Farr teaches a headgear member (slip loop 22 as per Column 23, lines 55-66) of a nasal cannula assembly (as shown in Figure 1 thereof) formed of stiff, resilient material (rigid, high-impact polystyrene as per Column 4, lines 20-27). 
Farr is analogous by way of being from the field of nasal cannulae.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to substitute the slip loop formed of rigid, resilient material of Farr for clip 25 of the headgear member of . 
                                                                                                                                                                              
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noble, US 6,561,193 is drawn to a headgear for a nasal interface (Abstract) having headgear members (3) joined by flexible joints (4) allowing free relative movement being swivels as shown in Figure 3, as per Column 3, lines 51-60).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274. The examiner can normally be reached M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

NED T. HEFFNER
Examiner
Art Unit 3785



/N.T.H/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785